MEMORANDUM**
Gerald A. Guerrera appeals the district court’s judgment on the pleadings in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a judgment on the pleadings. Nelson v. City of Irvine, 143 F.3d 1196, 1200 (9th Cir.1998). We affirm.
■ The district court properly dismissed Guerrera’s Title VII claim because Guerrera failed to allege that defendant discriminated against him on the basis of a statutorily prohibited ground. See 42 U.S.C. § 2000e-2(a)(l) (2001); Swierkiewicz v. *964Soreman N.A., — U.S. -, 122 S.Ct. 992, 995,-L.Ed.2d-(2002).
The district court properly dismissed Guerrera’s disability discrimination claim because Guerrera failed to allege that he is disabled. See 42 U.S.C. § 12112 (2001); Braunling v. Countrywide Home Loans, Inc., 220 F.3d 1154, 1156-57 (9th Cir.2000).
The district court did not abuse its discretion by dismissing Guerrera’s complaint without leave to amend because further amendment would have been futile. Cf. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc).
The district court did not abuse its discretion by ruling on defendant’s motion for judgment on the pleadings without holding an oral hearing. See Morrow v. Topping, 437 F.2d 1155, 1156 (9th Cir.1971) (per curiam).
The district court did not abuse its discretion by granting defendant’s motion to strike Guerrera’s supplemental response to defendant’s motion for judgment on the pleadings. See Golden Gate Hotel Ass’n v. City and County of San Francisco, 18 F.3d 1482,1485 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.